IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-51025
                           Summary Calendar



MOHAMMAD MUNIR ASIF; ET AL.,

                                          Plaintiffs,

MOHAMMAD MUNIR ASIF,

                                          Plaintiff-Appellant,

versus

AUDREY L. SMITH; ISRAEL ALVAREZ;
JUANITA DORMAN, Class Supervisor;
GARY JOHNSON; RAYMOND BILLINGTON,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. P-98-CV-44
                       - - - - - - - - - -
                         October 10, 2001

Before JOLLY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Mohammad Munir Asif, Texas prisoner # 678395, appeals from

the district court’s grant of summary judgment dismissing his 42

U.S.C. § 1983 complaint.    This court reviews the grant of summary

judgment de novo.   Horton v. City of Houston, 179 F.3d 188, 191

(5th Cir.), cert. denied, 528 U.S. 1021 (1999).     Although inmates

retain their First Amendment right to exercise religion, this

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51025
                                -2-

right is subject to reasonable restrictions and limitations

necessitated by penological goals.   O’Lone v. Shabazz, 482 U.S.

342, 348 (1987).

     Regarding the single instance of the denial of access to a

Jumu’ah service on account of construction in the area, Asif’s

unsupported conclusion that other alternatives could have been

implemented is insufficient to rebut the deference to be accorded

prison officials in matters of prison administration.     Ganther v.

Ingle, 75 F.3d 207, 211-12 (5th Cir. 1996).    Regarding the denial

of access to the Idul-Adha celebration, Asif failed to

demonstrate that he was entitled to attend the service.

Regarding the denial of the dayroom as a location for prayer,

Asif has failed to demonstrate that the restriction was

unreasonable.   Turner v. Safely, 482 U.S. 78, 89-90 (1987).     Nor

has Asif demonstrated that any of the defendants were personally

involved in the denial of a pork-free diet or religious

materials.   Thompson v. Steele, 709 F.2d 381, 382 (5th Cir.

1983).   Asif’s conclusory allegations of retaliation are

insufficient to defeat a summary judgment motion.    Topalian v.

Ehrman, 954 F.2d 1125, 1131 (5th Cir. 1992).   Finally, Asif’s

claim that the district court erred in failing to resolve the

issue of class certification is without merit as no party ever

requested class certification.   Accordingly, the judgment of the

district court is AFFIRMED.